Title: From James Madison to Isaac Cox Barnet, 18 July 1804
From: Madison, James
To: Barnet, Isaac Cox



Sir.
Department of State July 18th. 1804.
Since the letter which gave you an election of the appointments of Commercial Agent at Havre and Antwerp, information was received which indicated that the former place had your preference. A commission was therefore some time ago forwarded to Mr. Jacob Ridgway appointing him to Antwerp, and another to Mr. John Mitchell appointing him Vice Commercial Agent at Havre. The latter commission will consequently be in force and Mr. Mitchell’s functions in activity during your absence from Havre, and will only be suspended whilst you may be present. I am &c.
James Madison.
